


110 HR 6762 IH: Homeowners Insurance and Mitigation

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6762
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for increased homeowners insurance premiums suffered by
		  certain coastal homeowners subject to increased risk from hurricane events, and
		  for homeowner mitigation expenditures for natural catastrophic
		  events.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Insurance and Mitigation
			 Assistance Act of 2008.
		2.Nonrefundable
			 personal credit for certain homeowners insurance premiums
			(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Certain
				homeowners insurance premiums
						(a)Allowance of
				CreditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the taxpayer’s qualified homeowners
				insurance premium for such taxable year.
						(b)Limitations
							(1)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $500.
							(2)Limitation based
				on adjusted gross incomeThe amount of the credit allowable under
				subsection (a) shall be reduced (but not below zero) by 2 percentage points for
				each percentage point (or fraction thereof) by which the taxpayer’s adjusted
				gross income exceeds the State median income for such a taxpayer for the
				preceding taxable year in the State in which the principal residence of such
				taxpayer is located.
							(3)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
								(c)Eligible
				IndividualFor purposes of this section—
							(1)In
				generalThe term eligible individual means any
				taxpayer whose principal residence is—
								(A)substantially the
				same dwelling unit during the applicable period, and
								(B)located in
				either—
									(i)an
				area determined by the President to warrant individual or individual and public
				assistance from the Federal Government under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act by reason of one or more hurricanes during
				2004 or 2005, or
									(ii)a
				county—
										(I)located in a State
				which borders the Atlantic Ocean or the Gulf of Mexico, and
										(II)which is
				determined by the Secretary, in consultation with the National Association of
				Insurance Commissioners, to have experienced a higher than average increase in
				homeowners insurance premiums during 2004, 2005, 2006, or 2007 due to hurricane
				risk.
										(2)Applicable
				periodThe term applicable period means—
								(A)in the case of an
				area described in paragraph (1)(B)(i), the period beginning the day before the
				determination described in such paragraph and ending on the last day of the
				taxable year, and
								(B)in the case of an
				area described in paragraph (1)(B)(ii), the period beginning on September 1,
				2005, and ending before the last day of the taxable year.
								(d)Qualified
				Homeowners Insurance PremiumFor purposes of this section—
							(1)In
				generalThe term qualified homeowners insurance
				premium for any taxable year means an amount equal to the qualifying
				percentage of the eligible individual’s homeowners insurance premium in effect
				on the first policy anniversary date (or, if greater, the second policy
				anniversary date) following the beginning of such individual’s applicable
				period.
							(2)Qualifying
				percentageThe term qualifying percentage is equal
				to the excess (expressed in percentage points) of—
								(A)the eligible
				individual’s percentage increase in homeowners insurance premium between the
				last policy anniversary before the beginning of such individual’s applicable
				period and the policy anniversary date (as determined under paragraph (1))
				following the beginning of such individual’s applicable period, over
								(B)the national
				average percentage increase in homeowners insurance premiums between the same
				dates as determined by the Secretary, in consultation with the National
				Association of Insurance Commissioners.
								(e)Other
				DefinitionsFor purposes of this section—
							(1)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(2)Homeowners
				insuranceThe term homeowners insurance means any
				insurance covering a principal residence.
							(f)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2009.
						.
			(b)Conforming
			 AmendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Certain homeowners insurance
				premiums.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Nonrefundable
			 personal credit for hurricane, earthquake, and tornado mitigation
			 property
			(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25E, as
			 amended by section 2, the following new section:
				
					25F.Hurricane,
				earthquake, and tornado mitigation property
						(a)Allowance of
				CreditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 25 percent of the qualified hurricane, earthquake, and tornado
				mitigation property expenditures made by the taxpayer during such taxable
				year.
						(b)Maximum
				CreditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $5,000.
						(c)Qualified
				Hurricane, Earthquake, and Tornado Mitigation ExpenditureFor
				purposes of this section—
							(1)In
				generalThe term qualified hurricane, earthquake, and
				tornado mitigation property expenditure means an expenditure for
				property—
								(A)to improve the
				strength of a roof deck attachment,
								(B)to create a
				secondary water barrier to prevent water intrusion,
								(C)to improve the
				durability of a roof covering,
								(D)to brace gable-end
				walls,
								(E)to reinforce the
				connection between a roof and supporting wall,
								(F)to protect
				openings from penetration by windborne debris or by wind-driven rain, or
								(G)to protect
				exterior doors and garages,
								in a
				qualified dwelling unit located in a qualified State and owned by the
				taxpayer.(2)Qualified
				dwelling unitThe term qualified dwelling unit means
				a dwelling unit that is assessed at a value that is less than $1,000,000 by the
				locality in which such dwelling unit is located and with respect to the taxable
				year for which the credit described in subsection (a) is allowed.
							(3)Qualified
				stateThe term qualified State means Alabama,
				Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois,
				Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
				Minnesota, Mississippi, Missouri, Nebraska, New Hampshire, New Jersey, New
				York, North Carolina, North Dakota, Ohio, Pennsylvania, Rhode Island, South
				Carolina, South Dakota, Tennessee, Texas, or Virginia.
							(d)LimitationAn
				expenditure shall be taken into account in determining the qualified hurricane,
				earthquake, and tornado mitigation property expenditures made by the taxpayer
				during the taxable year only if the onsite preparation, assembly, or original
				installation of the property with respect to which such expenditure is made has
				been completed in a manner that is deemed to be adequate by a State-certified
				inspector.
						(e)Labor
				CostsFor purposes of this section, expenditures for labor costs
				properly allocable to the onsite preparation, assembly, or original
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane, earthquake, and tornado
				mitigation property expenditures made by the taxpayer during the taxable
				year.
						(f)Inspection
				CostsFor purposes of this section, expenditures for inspection
				costs properly allocable to the inspection of the preparation, assembly, or
				installation of the property described in subsection (c) shall be taken into
				account in determining the qualified hurricane, earthquake, and tornado
				mitigation property expenditures made by the taxpayer during the taxable
				year.
						.
			(b)Conforming
			 AmendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code, as amended by section 2, is amended by
			 inserting after the item relating to section 25E the following new item:
				
					
						Sec. 25F. Hurricane, earthquake, and tornado mitigation
				property.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Business related
			 credit for hurricane, earthquake, and tornado mitigation
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45Q.Hurricane,
				earthquake, and tornado mitigation credit
						(a)General
				ruleFor purposes of section 38, the hurricane, earthquake, and
				tornado mitigation credit determined under this section for any taxable year is
				an amount equal to 25 percent of the qualified hurricane, earthquake, and
				tornado mitigation property expenditures made by the taxpayer during the
				taxable year.
						(b)Maximum
				creditThe amount of the credit determined under subsection (a)
				for any taxable year shall not exceed $5,000.
						(c)Qualified
				hurricane, earthquake, and tornado mitigation expenditureFor
				purposes of this section—
							(1)In
				generalThe term qualified hurricane, earthquake, and
				tornado mitigation property expenditure means an expenditure for
				property—
								(A)to improve the
				strength of a roof deck attachment,
								(B)to create a
				secondary water barrier to prevent water intrusion,
								(C)to improve the
				durability of a roof covering,
								(D)to brace gable-end
				walls,
								(E)to reinforce the
				connection between a roof and supporting wall,
								(F)to protect
				openings from penetration by windborne debris or wind-driven rain, or
								(G)to protect exterior
				doors and garages,
								in a
				qualified place of business located in a qualified State and owned by the
				taxpayer.(2)Qualified place
				of businessThe term qualified place of business
				means a place of business that is assessed at a value that is less than
				$5,000,000 by the locality in which such business is located and with respect
				to the taxable year for which the credit described in subsection (a) is
				allowed.
							(3)Qualified
				stateThe term qualified State means Alabama,
				Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois,
				Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
				Minnesota, Mississippi, Missouri, Nebraska, New Hampshire, New Jersey, New
				York, North Carolina, Ohio, Pennsylvania, Rhode Island, South Carolina, South
				Dakota, Tennessee, Texas, or Virginia.
							(d)LimitationAn expenditure shall be taken into account
				in determining the qualified hurricane, earthquake, and tornado mitigation
				property expenditures made by the taxpayer during the taxable year only if the
				onsite preparation, assembly, or original installation of the property with
				respect to which such expenditure is made has been completed in a manner that
				is deemed to be adequate by a State-certified inspector.
						(e)Labor
				CostsFor purposes of this
				section, expenditures for labor costs properly allocable to the onsite
				preparation, assembly, or original installation of the property described in
				subsection (c) shall be taken into account in determining the qualified
				hurricane, earthquake, and tornado mitigation property expenditures made by the
				taxpayer during the taxable year.
						(f)Inspection
				CostsFor purposes of this
				section, expenditures for inspection costs properly allocable to the inspection
				of the preparation, assembly, or installation of the property described in
				subsection (c) shall be taken into account in determining the qualified
				hurricane, earthquake, and tornado mitigation property expenditures made by the
				taxpayer during the taxable
				year.
						.
			(b)Conforming
			 Amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (32), by striking the period at the end of paragraph (33) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(34)the hurricane, earthquake, and tornado
				mitigation credit determined under section
				45Q(a).
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45Q. Hurricane, earthquake, and tornado mitigation
				credit.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
